                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 7:21-CR-4-REW-EBA
                                                  )
 v.                                               )
                                                  )                    ORDER
 TIMOTHY BELCHER,                                 )
                                                  )
       Defendant.                                 )

                                         *** *** *** ***

       After conducting Rule 11 proceedings, see DE 21 (Minute Entry), Judge Atkins

recommended that the undersigned accept Defendant Timothy Belcher’s guilty plea and adjudge

him guilty of Counts Three and Nine of the Indictment (DE 1). See DE 24 (Recommendation).

Judge Atkins expressly informed Belcher of the right to object to the recommendation and to

secure de novo review from the undersigned. See id. at 3. The established, 3-day objection deadline

has passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 24, ACCEPTS Belcher’s guilty plea, and ADJUDGES

           Defendant guilty of Counts Three and Nine of the Indictment;

       2. The Court CANCELS the trial as to this Defendant; and

       3. The Court will issue a separate sentencing order.1

       This the 14th day of July, 2021.




1
  At the hearing, Judge Atkins released Defendant on conditions. See DE 21. This was Belcher’s
status pre-hearing. See DE 10 (Initial Appearance Minute Entry); DE 11 (Order Setting Conditions
of Release). Defendant will remain on bond pending sentencing and absent an intervening order.
